Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 objected to because of
 the following informalities:  In line 4, “at at” should read “at”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (US 2015/0177789 A1) in view of Morozov et al (US 2019/0235144 A1)(“Morozov”).
Jinbo discloses a display (para. 0040) including  a substrate (para. 0057) a display element or panel 102 on the substrate (para. 0057), as Jinbo discloses a flexible substrate between the display element or panel and the housing 104 (para. 0057 and Fig. 4B
An encapsulation layer to seal the display element, as Jinbo discloses that resin may be provided in portions of the  housing  (para. 0062) in order to protect the display (par. 0062)  and Jinbo also discloses that a protective encapsulating layer or film is applied to the semiconductor device 100 (para. 0069 and Fig. 1A), which is a disclosure of an encapsulating film, and Jinbo also disclose sealing layer 1213 (Fig. 7B and para. 0168) in the OLED device
Jinbo also discloses materials 108a and 108b which are flexible material (para. 0041-0042 and Fig. 4A and 4B) and Jinbo also discloses that the height of the portions portions of the material 108a and 108b are different heights (para. 0049 and Fig. 2A and 2B), and Fig. 2A and 2B also show that the two portions are separated from each other 
A first protection layer spaced apart as Fig. 4A shows protection layer portions 108a, a08b separated from each other
A second protection layer covering a portion of the first protection layer, as Fig. 3A shows layer 108a, and a portion covered by layer 111 (para. 0076).
The protection layer has a thickness greater than a thickness of the second protection layer, and the portion covered by layer 111 has a greater thickness than the other portion (para. 0076 and Fig. 2A and Fig. 3A).
                    Although Jinbo discloses there can be a layer to alter the properties of the light (para. 0175), Jinbo  is silent with respect to a polarization layer.
                     Morozov, in the same field of endeavor of flexible OLED displays (para. 0005), discloses foldable OLED  displays with polarizers (para. 0006)  in which a polarizer can be formed directly on a substrate or an optical element (para. 0053) for ease of manufacturing process (para. 0055 and 0094 
                  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a polarizer as disclosed by Morozov in the device disclosed by Jinbo in order to obtain the benefits of a polarizer as disclosed by Morozov.
                Re claim 8:                Jinbo discloses a display (para. 0040) including  a substrate (para. 0057) a display element or panel 102 on the substrate (para. 0057), as Jinbo discloses a flexible substrate between the display element or panel and the housing 104 (para. 0057 and Fig. 4B
An encapsulation layer to seal the display element, as Jinbo discloses that resin may be provided in portions of the  housing  (para. 0062) in order to protect the display (par. 0062)  and Jinbo also discloses that a protective encapsulating layer or film is applied to the semiconductor device 100 (para. 0069 and Fig. 1A), which is a disclosure of an encapsulating film, and Jinbo also disclose sealing layer 1213 (Fig. 7B and para. 0168) in the OLED device .
Jinbo also discloses materials 108a and 108b which are flexible material (para. 0041-0042 and Fig. 4A and 4B) and Jinbo also discloses that the height of the portions portions of the material 108a and 108b are different heights (para. 0049 and Fig. 2A and 2B), and Fig. 2A and 2B also show that the two portions are separated from each other 
A first protection layer spaced apart as Fig. 4A shows protection layer portions 108a, a08b separated from each other
A second protection layer covering a portion of the first protection layer, as Fig. 3A shows layer 108a, and a portion covered by layer 111 (para. 0076).

                    Although Jinbo discloses there can be a layer to alter the properties of the light (para. 0175), Jinbo  is silent with respect to a polarization layer.
                     Morozov, in the same field of endeavor of flexible OLED displays (para. 0005), discloses foldable OLED  displays with polarizers (para. 0006)  in which a polarizer can be formed directly on a substrate or an optical element (para. 0053) for ease of manufacturing process (para. 0055 and 0094 and 0096) and the polarizer can be made thin (para. 0006) and improvement in contrast degradation due to light reflection (para. 0005).  Morozov also discloses a light emissive display 30, including a substrate 34, an array of emissive elements 25, and a polarizer 20 (Fig. 3 and para. 0099).
                  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined a polarizer as disclosed by Morozov in the device disclosed by Jinbo in order to obtain the benefits of a polarizer as disclosed by Morozov.
Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (US 2015/0177789 A1) in view of Morozov et al (US 2019/0235144 A1)(“Morozov”) as applied to claim 1 above, and further in view of Yukawa et al (US 2019/0094610 A1)(“Yukawa”).
Jinbo in view of Morozov discloses the limitations of claim 1 as stated above.  Jinbo in view of Morozov is silent with respect to the polarizing layer in the first area and the second protection layer in the second area.
Yakawa, in the same field of endeavor of organic electroluminescent display devices with polarizer (para. 0003) and the electroluminescent panel including a bend portion (para. 0030), discloses in Fig. 15 two grooves GR1 formed in the first optical film OF1 (para. 0037), the optical film is a polarizer, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Yukawa with the device disclosed by Jinbo in view of Morozov in order to obtain the benefit of facilitating the bending of the display panel as disclosed by Yukawa (Yukawa, para. 0078).
Re claim 3:  The combination of Jinbo and Morozov and Yukawa discloses the first protection layer overlaps a boundary between the first area and the second area on a plane, as Yukawa discloses in Fig. 11 that in the folded arrangement the layer FL1 which is a polarizer layer overlaps in the plane shown in Fig. 11 the layer SL, which is a sealant layer(para. 0033), which is a disclosure of a protection layer.  The reasons for combining the references are the same as stated above in the rejection of claim 2.
Re claim 4:  The combination of Jinbo and Morozov and Yukawa discloses a support under the first area, as Yukawa discloses layer OF2 below the first area (Fig. 11).  The reasons for combining the references are the same as stated above in the rejection of claim 2.
Re claim 5:  The combination of Jinbo and Morozov and Yukawa discloses the grooves GR1 overlapping a support portion, as Fig. 15 or Yukawa discloses the substrate SUB1 overlaps the grooves, and Yukawa also discloses the overlap is 157 microns (para. 0082), which is close to the recited width, and therefore the recited width is obvious (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Yukawa with the device disclosed by Jinbo and  Morozov in order to facilitate bending as disclosed by Yukawa (Yukawa, para. 0100).
Re claim 6:  The combination of Jinbo and Morozov and Yukawa discloses the second protection layer spaced apart from the polarizing layer with the first protection in between, as Yukawa discloses  in 
Re claim 7:  the combination of Jinbo and Morozov and Yukawa discloses the first protection layer spaced from the display element layer and the encapsulation layer, as Yukawa discloses in Fig. 5  the first protection layer SUB1 spaced from the display element layer LC and the encapsulation layer, as Yukawa also disclose an adhesive layer AD1 and AD2 on the sides of substrate 1 and substrate 2, SUB1 and SUB2, shown in Fig. 2 (para. 0037-0038).  The reasons for combining the references are the same as stated above in the rejection of claim 5.

 Claims  9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo (US 2015/0177789 A1) in view of Morozov et al (US 2019/0235144 A1)(“Morozov”) as applied to claim 8 above, and further in view of Yukawa et al (US 2019/0094610 A1)(“Yukawa”).
Jinbo in view of Morozov discloses the limitations of claim 8 as stated above.  Jinbo in view of Morozov is silent with respect to first polarizing  layer in the first area and the second protection layer in the second area.
Yakawa, in the same field of endeavor of organic electroluminescent display devices with polarizer (para. 0003) and the electroluminescent panel including a bend portion (para. 0030), discloses in Fig. 15 two grooves GR1 formed in the first optical film OF1 (para. 0037), the optical film is a polarizer, and is under the IL, illumination device and the display panel PNL (para. 0037 and 0082), in which the layer SUB1 is in the second area (Fig. 15), which is a disclosure of a protective layer in the second area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Yukawa with the device disclosed 
Re claim 10:  The combination of Jinbo and Morozov and Yukawa discloses a support layer 10below the substrate SUB1 in Fig. 13, as Yukawa discloses the support substrate 10 below the substrate SUB1 (Fig. 13 and para. 0072).  The reasons for combining the references are the same as stated above in the rejection of claim 9.
Re claim 11:  The combination of Jinbo and Morozov and Yukawa discloses the grooves GR1 overlapping a support portion, as Fig. 15 or Yukawa discloses the substrate SUB1 overlaps the grooves, and Yukawa also discloses the overlap is 157 microns (para. 0082), which is close to the recited width, and therefore the recited width is obvious (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Yukawa with the device disclosed by Jinbo and  Morozov in order to facilitate bending as disclosed by Yukawa (Yukawa, para. 0100).
Re claim 12:  The combination of Jinbo and Morozov and Yukawa discloses the second protection layer spaced apart from the polarizing layer with the first protection in between, as Yukawa discloses  in Fig. 5 that in the bent position that  the second  protection layer  SUB2 spaced apart from the polarizing layer with the first protection SUB1  layer in between .  The reason for combining the references are the same as stated above in the rejection of claim 5.
Re claim 13:  The combination of Jinbo and Morozov and Yukawa discloses the second protection layer has a thickness greater than that of the first protection layer, as Yukawa discloses that the nondisplay region NDA has  (Fig. 1) has sealant SL in plan view (Fig. 1 and para. 0039-0040) and seen in Fig. 10 , and as  Yukawa also disclose an adhesive layer AD1 and AD2 on the sides of substrate 1 and substrate 2, SUB1 and SUB2, shown in Fig. 2 (para. 0037-0038), the additional layer SL shown in Fig. 10 .


Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Yukawa et al (US 2019/0094610 A1)(“Yukawa”) .
Yukawa discloses a method of manufacturing a display (para. 0030) including 
Forming a display element LS  on a substrate SUB1  (para. 0034-0035 and Fig. 2)
and the electroluminescent panel including a bend portion (para. 0030), discloses in Fig. 15 two grooves GR1 formed in the first optical film OF1 (para. 0037), the optical film is a polarizer, and is under the IL, illumination device and the display panel PNL (para. 0037 and 0082), in which the layer SUB1 is in the second area (Fig. 15), which is a disclosure of a protective layer in the second area.
Yukawa discloses in Fig. 11 that in the folded arrangement the layer FL1 which is a polarizer layer overlaps in the plane shown in Fig. 11 the layer SL, which is a sealant layer(para. 0033), which is a disclosure of a protection layer.   Yukawa discloses layer OF2, second optical film ,  below the first area (Fig. 11 an Forming a second protection layer spaced from the polarizing layer with the first protection layer therebetween and has a second thickness less than the first,
as Yukawa discloses that the nondisplay region NDA has  (Fig. 1) has sealant SL in plan view (Fig. 1 and para. 0039-0040) and seen in Fig. 10 , and as  Yukawa also disclose an adhesive layer AD1 and AD2 on the sides of substrate 1 and substrate 2, SUB1 and SUB2, shown in Fig. 2 (para. 0037-0038), the additional layer SL shown in Fig. 10 results in a thicker layer of protection layer which adhesive or resin as shown in Fig. 10 (para. 0039 and 0063).
d para. 0037-0038)

Forming a polarizing layer OD2   on the encapsulaltion (Fig. 5 and para. 0090)
Forming a first protection layer spaced from the polarizing layer that has a first thickness on the substrate and
Yukawa also discloses  in Fig. 5 that in the bent position that  the second  protection layer  SUB2 spaced apart from the polarizing layer with the first protection SUB1  layer in between .  
Re claim 15:  Fig. 5 and Fig. 8 show examples of the stack of layers in which grooves are formed in portions of the  optical film which corresponds to a polarizing layer (para. 0038 and 0057) two grooves GR1 formed in the first optical film OF1 (para. 0037), the optical film is a polarizer, and is under the IL, illumination device and the display panel PNL (para. 0037 and 0082), in which the layer SUB1 is in the second area (Fig. 15), which is a disclosure of a protective layer in the second area.


Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al (US 2019/0094610 A1)(“Yukawa”) in view of  Tomioka et al (US 2020/0303490 A1)(“Tomioka”).
Yukawa discloses the limitations of claim 14 as stated above.  Yukawa also discloses the materials of the protection layer, which Yukawa discloses to be adhesive AD2 (para. 0037).  Yukawa is silent with respect to curing the first preliminary protection layer.
Tomioka , in the same field of endeavor of  a organic EL (electroluminescent)  panel with a bend (para. 0032 and   0041), discloses a method of manufacturing a display including 
Forming a display element 2 on a substrate PP  (para. 0036  and 0042 and Fig. 2)
Forming an encapsulation on the display element which is a sealing film 17 (Fig. 3 and para. 0060)

Forming a second protection layer spaced from the polarizing layer with the first protection layer therebetween , as Tomioka discloses adhesive layers 18, 19 (Fig. 5 and para. 0071) between the polarizing layers OD1 ,OD2, (Fig. 5 and para. 0071) and the resin layer RSN which may be acylic and can be cured by ultraviolet radiation (para. 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials and curing method disclosed by Tomioka with the method disclosed by Yukawa because Tomioka discloses materials of art recognized suitability for an intended purpose (MPEP 2144.07), and in order to obtain the benefit of low temperatures from ultraviolet curing.

Re claim 17:  The combination of Yukawa and Tomioka discloses the preliminary protection layer includes curable resin, as the prelilminary protection layer 18 includes a curable resin as stated in the rejection of claim 16 above.
 Re claim 18  :  The combination of Yukawa and Tomioka discloses the preliminary protection layer includes curable resin, as , as Tomioka discloses adhesive layers 18, 19 (Fig. 5 and para. 0071) between the polarizing layers OD1 ,OD2, (Fig. 5 and para. 0071) and the resin layer RSN which may be acylic and can be cured by ultraviolet radiation (para. 0067).
Re claim 19: The combination of Yukawa and Tomioka discloses the preliminary protection layer includes curable resin, as the prelilminary protection layer 19 includes a curable resin layer as stated in the rejection of claim 16 above.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al (US 2019/0094610 A1)(“Yukawa”) in view of  Tomioka et al (US 2020/0303490 A1)(“Tomioka”) as applied to claim 18 above, and further in view of Fuchida et al (US 2019/0079347 A1)(“Fuchida”).
Yukawa in view of Tomioka discloses the limitations of claim 18 as stated above. Yukawa in view of Tomioka is silent with respect to curing of the first preliminary protection layer occurs before the second preliminary protection layer.
Fuchida, in the same field of endeavor of polarizer for an organic EL (electroluminescent) device (para. 0135), discloses a uv curable adhesive is irradiated in order to cure the adhesive through the substrate in order to form the protective film for the polarizer (para. 0173).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Fuchida with the method disclosed by yukawa in view of Tomioka in order to obtain the benefit of forming a protective film for a polarizer with improved properties as disclosed by Fuchida (Fuchida, para. 0003).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895